                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

KAREN PETERSEN,

      Plaintiff,

v.                                                CASE NO. 8:19-cv-2360-T-02JSS

THE FRESH MARKET, INC., et al.,

     Defendants.
_______________________________/


                        ORDER REMANDING FOR
                               LACK OF
                     SUBJECT MATTER JURISDICTION

      Before the Court is Plaintiff’s Amended Motion to Remand (Dkt. 31). After

careful consideration of the motion, the prior submissions of the parties, and the

entire file, the Court grants the motion.

      There is no diversity of citizenship among the parties. Plaintiff is a citizen

of Florida, and Defendant The Fresh Market, Inc. is a Delaware corporation with

its principal place of business in North Carolina. Dkt. 13 ¶¶5. 6. Although

unknown at the time of the initial filing of the notice of removal, the citizenship of

the Defendant “Unknown Store Manager” is now known. The complaint was

amended to name as a defendant Mary Murray, who shares the same citizenship as

the Plaintiff —Florida. Dkt. 24 ¶2 (Amended Complaint). Original jurisdiction is
destroyed where the plaintiff and one of the defendants are citizens of the same

state. 28 U.S.C. § 1332(a); Castelli v. Target Corp., No. 8:19-cv-1206-T-36AAS

(M.D. Fla. Nov. 12 and 13, 2019) (orders at dockets 20 and 21) (remanding to state

court once “Unknown Store Manager” was located and named in an amended

complaint).

      It is therefore ORDERED AND ADJUDGED that the Amended Motion to

Remand (Dkt. 31) is granted. The case is remanded to the Circuit Court of the

Twelfth Judicial Circuit, in and for Manatee County, Florida. The Clerk is directed

to effect remand and thereafter close this case and terminate any pending motions

and deadlines.

      DONE AND ORDERED in Tampa, Florida, on December 11, 2019.

                                      s/William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
